UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7145



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DEVON POWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
District Judge. (CR-01-295; CA-03-862-H-5)


Submitted:   December 10, 2004         Decided:     December 29, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Andrew McBride, Beverly Hills, California, for Appellant.
Rudolf A. Renfer, Jr., Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Devon Powell seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner    satisfies        this    standard     by

demonstrating    that   reasonable      jurists       would      find       that   his

constitutional    claims    are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Powell has not made the requisite showing.

Accordingly, we deny his motion for a certificate of appealability,

and we dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and     argument    would        not    aid   the

decisional process.



                                                                            DISMISSED




                                    - 2 -